Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 1 of 15 PageID #: 143



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


DICELLO LEVITT & CASEY LLC,

                             Petitioner,              Case No. 1:19-cv-00252

                      v.                              Judge Joan H. Lefkow

OBJECTING MINORITY NOTEHOLDERS TO                     Related to: Consumer Financial Protection
THE PROPOSED CONSENT JUDGMENT                         Bureau v. The National Collegiate Master
BETWEEN THE CONSUMER FINANCIAL                        Student Loan Trust, et al.
PROTECTION BUREAU AND THE NATIONAL
COLLEGIATE MASTER STUDENT LOAN                        Civil Action No. 17-cv-01323 MN
TRUST I and U.S. BANK NATIONAL                        Pending in the United States District Court
ASSOCIATION as INDENTURE TRUSTEE, et                  for the District of Delaware
al.,

                             Respondents.


    RESPONDENTS’ MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO
                        QUASH SUBPOENA

       Petitioner, DiCello Levitt & Casey LLC (“DLC”), has moved to quash, ECF No. 2 (the

“Motion,”) a subpoena issued to it by the Respondents 1 (the “Subpoena,” attached as Ex. A)



1
        The Respondents consist of Waterfall Eden Master Fund, Ltd.; Waterfall Delta Offshore
Master Fund, LP; Waterfall Sandstone Fund, LP; Baldr Sherwood Fund, Inc.; One William
Street Capital Master Fund, Ltd.; OWS ABS Master Fund II, LP; OWS COF I Master, LP; OWS
Credit Opportunity I, LLC; OWS Global Fixed Income Fund (USD-Hedged), Ltd.; LibreMax
Master Fund, Ltd.; LibreMax Value Master Fund, Ltd.; LibreMax MSW Fund, Ltd.; AG
Mortgage Value Partners Master Fund, L.P.; AG TCDRS, L.P.; AG Pisgah, L.P.; AG Super
RMBS, LLC; and AG Opportunistic Whole Loan Select, L.P. (collectively, “Objecting
Noteholders”); and U.S. Bank National Association as Indenture Trustee (“Indenture Trustee”).
Respondents have coordinated with a larger group of parties whose intervention in the
Underlying Action was granted by the Issuing Court: U.S. Bank National Association, the
Indenture Trustee; Wilmington Trust Company (in its capacity as the “Owner Trustee”); Ambac
Assurance Corporation (as an insurer of the Trusts); GSS Data Services, Inc. (in its capacity as
the “Administrator”); Pennsylvania Higher Education Assistance Agency, (a servicer);
Transworld Systems, Inc. (a servicer); and the Objecting Noteholders (such parties collectively,
“the Intervenors”).
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 2 of 15 PageID #: 144



arising out of the lawsuit Consumer Fin. Protection Bureau v. The Nat’l Collegiate Master

Student Loan Trust, C.A. No. 17-1323-MN (J. Noreika) (the “Underlying Action”), pending in

the United States District Court for the District of Delaware (the “Issuing Court”). For the

reasons expressed in Respondents’ Motion to Transfer, ECF No. 12, DLC’s Motion should be

transferred to the Issuing Court for resolution. In the event this Court denies the Motion to

Transfer and instead decides to resolve the Motion, it should be denied.

                                PRELIMINARY STATEMENT

       DLC’s arguments to avoid the discovery sought by the Subpoena are unsupported and

lack any substantive merit.

       First, the documents sought by the Subpoena, particularly as narrowed by the

Respondents during the meet and confer process, are relevant to the contested issues that the

Issuing Court identified as “Threshold Issues” within the scope of immediate discovery in the

Underlying Action. The Issuing Court ordered that discovery could be taken on whether DLC’s

co-counsel was authorized to execute a proposed consent judgment (“PCJ”) with the Consumer

Financial Protection Bureau (“CFPB”) and, even if it were technically authorized to do so,

whether the execution of the PCJ was otherwise improper. DLC admitted that it was involved in

drafting and revising the PCJ, and in communications with other counsel purporting to represent

the Trusts and with the CFPB concerning the same. At a minimum, DLC’s work on the PCJ and

those communications are responsive to the Subpoena, and given that DLC has billed the Trusts

over $940,000, there are likely more responsive documents and communications.

       Second, while DLC argues that the Subpoena subjects it to an “undue burden,” that

argument is based entirely on DLC’s misguided relevance claim. DLC does not provide any

specifics, let alone offer evidence, demonstrating that the Subpoena creates any burden on DLC




                                                 2
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 3 of 15 PageID #: 145



whatsoever, let alone an “undue” one.

        Third and finally, DLC’s claim that the documents and information sought by the

Subpoena are protected by privilege is no reason to quash the Subpoena. DLC was indirectly

purportedly retained by Chaitman to represent the Trusts, and has sought payment from Trusts’

funds – funds that were expressly granted to the Indenture Trustee for the Noteholders’ benefit.

DLC has done nothing to support its claim of privilege, other than baldly asserting that the

privilege exists. This does not suffice under the Federal Rules. Even if DLC had sought to

support its privilege claims with facts, it is the Trusts that hold any privilege, not DLC. And the

Trusts have never asserted any such privilege. Finally, any communications between DLC and

the CFPB, a third party, are not privileged in any event.

        DLC’s Motion to Quash should be denied and the Intervenors should be permitted to

obtain discovery from DLC in accordance with the Issuing Court’s order.

                                   FACTUAL BACKGROUND

      I.       The Trusts

       The Trusts were created in 2003-2007 in connection with the securitization of over

840,000 student loans with an aggregate initial value of approximately $15 billion. They were

formed pursuant to the Delaware Statutory Trust Act, Del. Code Ann. tit. 12, §§ 3801 et seq., and

are governed by several integrated agreements. Broadly speaking, the Trusts are administered by

an owner trustee, an indenture trustee, an administrator, and student loan servicers. The Trusts

issued notes that entitle investors to cash flows from the student loans. The Trusts also issued

residual interests in the form of certificates, which entitle their holders to engage in certain

activities in connection with the Trusts and receive any proceeds remaining upon the satisfaction

of the Trusts’ obligations, including with respect to all payments due on the notes.




                                                   3
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 4 of 15 PageID #: 146



           In or about 2009, VCG acquired the Trusts’ residual interests. 2 VCG has since used

those interests to engage in a multi-year campaign to seize control of the Trusts. As part of its

efforts, it has caused various law firms to be engaged to allegedly represent the Trusts, but which

actually advance VCG’s own interests. Those law firms include DLC, Chaitman LLP, and

McCarter & English LLP (“McCarter”), all of which have had a hand in the PCJ, the Underlying

Action, and other improper activities performed at the behest of the Owners.

     II.          The Underlying Action

        The CFPB commenced the Underlying Action in September 2017 to seek approval of the

PCJ, which will impact the servicing and collection of loans in the Trusts’ portfolio. DLC

admits that it played a direct role in negotiating and drafting the PCJ, including revising drafts of

the PCJ and communicating with the CFPB about the PCJ. See Jan. 8, 2019 Letter from Amy

Keller to Andrew Cordo, ECF No. 13, Ex. 2, at 2; Jan. 11, 2019 Letter from Amy Keller to Uri

Itkin, ECF No. 13, Ex. 4, at 1-2. Once DLC provided its input, the McCarter law firm executed

the PCJ, purportedly on behalf of the Trusts, at VCG’s direction, and without any of the

Intervenors’ consent, though the consent of certain Intervenors is expressly required under the

Trusts’ governing agreements in these circumstances. Attorneys from DLC also filed

appearances in the Underlying Action, Underlying Action, ECF No. 58, attached as Ex. B, but

withdrew those appearances about two months later, Underlying Action, ECF Nos. 75-77,

attached as Exs. C, D, and E.

        The PCJ is a product of VCG’s scheme to gain control of the Trusts and their cash flows.

VCG was able to execute the PCJ by directing the Owner Trustee to retain VCG’s chosen law



2
       VCG refers to VCG Securities, LLC; VCG Owners Trust; VCG Special Opportunities
Master Fund, Ltd.; NC Owners, LLC; NC Residuals Owners Trust; CeCe & Co. Ltd., LLC;
Pathmark Associates, LLC; Donald Uderitz; and Jorge Rodriguez-Lugo.


                                                   4
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 5 of 15 PageID #: 147



firms, like DLC and McCarter. VCG then directed those firms to act in the name of the Trusts.

Several of the law firms used by VCG, including DLC and McCarter, have filed actions against

the Trusts, seeking awards of the fees purportedly incurred in connection with their work related

to the PCJ.3 DLC is currently seeking the payment of over $940,000 from the Trusts in a lawsuit

pending before the Cook County Chancery Court.

        The Intervenors filed motions to intervene in the Underlying Action in September and

October of 2017, generally on the grounds that the Trusts’ purported consent to the PCJ

adversely affected the Intervenors’ contractual or financial interests without any of the necessary

process and in contravention of the Trusts’ governing documents. The Issuing Court granted

each of the motions by an order and opinion dated October 19, 2018. Underlying Action, ECF

Nos. 95-96, attached as Ex. F. In that order, the Issuing Court recognized that “significant

questions exist regarding the authority of prior counsel to sign the PCJ on behalf of the Trusts,

and over the objection of the Owner Trustee.” Id. at 11. The Issuing Court also found that each

of the Intervenors “has contractual obligations related to the Trusts that would be impacted

should this Court grant the PCJ. Moreover each Movant has shown that it has interests in the

Trust Related Agreements that are likely to be modified or invalidated or otherwise impacted by

the PCJ.” Id. at 7.

    III.       The Joint Submission and Scheduling Order

       After granting the intervention motions, the Issuing Court requested a jointly proposed

briefing and discovery schedule. See ECF No. 13, Ex. 3 (the “Joint Submission”). In the Joint

Submission, the CFPB and the Intervenors agreed that the Court’s consideration of the CFPB’s



3
        See McCarter & English LLP v. NCMSLT, No. 654144/2018 (N.Y. Sup. Ct.); DiCello
Levitt & Casey LLC v. NCMSLT, No. 2018-CH-08828 (Ill. Cir. Ct. Ch. Div.).



                                                 5
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 6 of 15 PageID #: 148



motion to approve the PCJ should be separated into two phases. The CFPB and the Intervenors

offered competing proposals for the scope of Phase One. The CFPB proposed no discovery and

a single “threshold” issue: “whether the law firm of McCarter & English had the authority to

execute the PCJ on behalf of the Defendants under the Trust Related Agreements.” Id. at 2. The

Intervenors requested that Phase One pertain to three threshold issues and include discovery. Id.

at 4-5; Intervenors’ Proposed Order, Underlying Action, ECF No. 98, at 1-2, attached as Ex. G.

Over the CFPB’s objections, the Issuing Court largely adopted the Intervenors’ proposal in

substance for broader discovery for two threshold issues in its November 29, 2018 Scheduling

Order:

         1.     Whether the law firm of McCarter & English had the authority to execute the
                Proposed Consent Judgment on behalf of the Defendants under the Trust Related
                Agreements and applicable law; and

         2.     Whether – authority aside – it was improper or (in violation of Trust Related
                Agreements) for McCarter & English to enter into the Proposed Consent
                Judgment. 4

See ECF No. 13, Ex. 1 (the “Scheduling Order”).



4
       This second threshold issue identified by the Issuing Court mirrored the Intervenors’
request for discovery into the propriety of the PCJ “authority aside”:
         Whether – authority aside – it was otherwise improper (or in violation of the Trust
         Related Agreements) for McCarter & English to enter into the PCJ – which would
         result in the equity holders of the Trusts obtaining control of the Trusts’ activities
         to their benefit and to the detriment of the Noteholders and other stakeholders in
         the Trusts – without the Noteholders’ and other stakeholders’ consent. This issue
         also addresses whether the PCJ was negotiated on an arm’s length basis, by whom
         and at whose direction, and specifically whether the negotiator for the Trusts
         actually advocated for the Trusts’ and the Noteholders’ interests, rather than for the
         interests only of the equity holders. A companion issue is whether Intervenors were
         entitled to receive information about and then participate in consent negotiations,
         but were excluded.

Joint Submission at 4.



                                                   6
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 7 of 15 PageID #: 149



       The Scheduling Order authorizes the Intervenors to seek document and deposition

discovery from the CFPB and third parties with respect to these “Threshold Issues.” Scheduling

Order at 2. Originally, document production was to be complete by January 22, 2019, but that

date has been extended to March 8, 2019. Amended Scheduling Order, attached as Ex. H.

    IV.        Efforts to Resolve the Instant Dispute

       DLC served responses and objections to the subpoena, opposing compliance on the basis

of relevance, burden, and privilege. Following DLC’s objections, counsel for DLC and the

Intervenors engaged in a pair of meet and confer discussions on December 28, 2018 and January

11, 2019. See ECF No. 13, Exs. 2, 4; Jan. 14, 2019 Letter from Uri Itkin to Amy Keller, attached

as Ex. I. During those meet and confer discussions, counsel for the Intervenors agreed to narrow

the scope of the documents sought under the Subpoena to all documents reflecting DLC’s

involvement with the Underlying Action as it relates to the Threshold Issues, including but not

limited to related conversations with other counsel and work on the PCJ. See Ex. I. Despite

those offered limitations, DLC refused to comply with the Subpoena and filed the instant

Motion. ECF No. 2. On January 25, 2019, the Intervenors filed a Motion to Transfer resolution

of DLC’s Motion to Delaware. ECF No. 12.

                                         ARGUMENT

       In moving to quash a third-party subpoena, “[t]he party opposing discovery has the

burden of showing the discovery is overly broad, unduly burdensome, or not relevant.” Pac.

Century Int'l, Ltd. v. Does 1-37, 282 F.R.D. 189, 193 (N.D. Ill. 2012) (denying motion to quash

third-party subpoena in part); Williams v. Blagojevich, No. 05 C 4673, 2008 WL 68680, at *3, *6

(N.D. Ill. Jan. 2, 2008) (denying motion to quash in part); see also In re: Subpoena Upon Nejame

Law, PA, No. 16-CV-4619, 2016 WL 3125055, at *4 (N.D. Ill. June 3, 2016) (quoting Pac.

Century and denying the non-party’s motion to quash).


                                                7
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 8 of 15 PageID #: 150



       “The scope of material obtainable pursuant to a Rule 45 subpoena is as broad as what is

otherwise permitted under Rule 26 (b)(1).” Chavez v. Hat World, Inc., No. 12-CV-5563, 2013

WL 1810137, at *2 (N.D. Ill. Apr. 29, 2013). Rule 26(b)(1) provides that a party “may obtain

discovery regarding any nonprivileged matter that is relevant . . . .” Fed. R. Civ. P. 26(b)(1).

Under Rule 26, “[t]he relevancy standard for discovery is a low one.” Stewart v. Gen. Motors

Corp., No. 86 C 4741, 1988 WL 6927, at *3 (N.D. Ill. Jan. 27, 1988). “[D]iscovery is not

improper simply because a party’s request is likely to unearth some documents that eventually

prove to be irrelevant to that party’s claim,” especially given that discovery is relevant if it

appears “reasonably calculated to also lead to the discovery of admissible evidence.” Awalt v.

Marketti, No. 11 C 6142, 2012 WL 6568242, at *5 (N.D. Ill. Dec. 17, 2012) (quoting Fed. R.

Civ. P. 26(b)(1)); see also Hodgdon v. Nw. Univ., 245 F.R.D. 337, 340 (N.D. Ill. 2007) (denying

motion to quash third party subpoena based on movant’s “excessively narrow view of what

constituted relevant evidence”); Chavez, 2013 WL 1810137, at *2.

        “[C]ourt[s] can modify or exclude portions of a subpoena only if the [movant] carries the

difficult burden of showing that the demands are unduly burdensome or unreasonably broad.”

also In re: Subpoena Upon Nejame Law, PA, 2016 WL 3125055, at *4 (internal quotations

omitted; second alteration in original). Even where the movant is a non-party, like DLC, “it is up

to the [movant] to establish undue burden with a particularized showing.” Reed v. Illinois, 318

F.R.D. 77, 79, 81 (N.D. Ill. 2016) (denying non-party’s motion to quash).

       DLC concedes that it played an integral role in drafting and negotiating the PCJ, the

propriety of which is central to the Threshold Issues identified by the Issuing Court. DLC has

not even attempted to show that it faces any burden, let alone an “undue” burden, in responding

to the Subpoena. Nor has it attempted to establish that any particular document sought by the




                                                   8
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 9 of 15 PageID #: 151



Subpoena is privileged. Not only has DLC failed to make the “particularized showing,” id.,

necessary to meet its “difficult burden” in prosecuting a motion to quash, In re: Subpoena Upon

Nejame Law, P.A., 2016 WL 312055, at *4, it has not made any showing at all. DLC’s Motion

should be denied. 5

       I.      The Scheduling Order Expressly Authorized the Third-Party
               Discovery Relating to the Threshold Issues Sought by the Subpoena

       The Subpoena seeks documents concerning (i) the CFPB’s investigation of the Trusts, (ii)

the CFPB’s enforcement action against the Trusts, (iii) and the PCJ. DLC asserts it need not

respond to the Subpoena because it has no information relevant to the Threshold Issues. See

ECF No. 3, at 7, the “DLC Memorandum” (stating that all documents “that DLC has” are

“beyond the Threshold Issues”). However, DLC appears to be both interpreting the Threshold

Issues too narrowly and misconstruing what information is relevant to the Threshold Issues and

therefore within the scope of permissible discovery.

       DLC’s contends that the Threshold Issues are limited to issues “bearing on McCarter’s

authority to sign the [PCJ].” Id. at 6. DLC also asserts that it “was not involved in the decision

to have McCarter sign the [PCJ] and performed no research regarding McCarter’s ability to sign

the [PCJ],” id. at 2, and therefore it has no documents or information related to the Threshold

Issues. However, the Threshold Issues and the scope of discovery permissible under Rule 26 are

far broader than DLC makes them out to be. Phase One discovery encompasses the Threshold

Issues of (1) whether McCarter & English had the authority to execute the PCJ; and (2) the

propriety of entering the PCJ, regardless of such authority. See Scheduling Order at 1. Further,



5
       DLC’s concern that materials produced in connection with this action will be used in
DLC’s action against the Trusts pending in Cook County, DLC Memorandum at 3, is meritless
and should be alleviated by the Stipulated Protective Order, soon to be entered in the Underlying
Action, which will limit the use of produced confidential materials to this action.


                                                 9
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 10 of 15 PageID #: 152



information is relevant, and therefore discoverable, where it is reasonably likely to inform the

issues (here, the Threshold Issues). See, e.g., State v. Tri-Star Indus. Lighting, Inc., 99 C 8156,

2000 WL 1508248, at *1 (N.D. Ill. Oct. 6, 2000) (relevancy encompasses “any matter that bears

on, or that reasonably could lead to other matter[s] that could bear on, any issue that is or may be

in the case”) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

       In light of DLC’s concessions that it played a direct role in negotiating and drafting the

PCJ, see ECF No. 13, Exs. 2, 4, it is not credible that DLC possesses no information relevant to

whether the PCJ was authorized, proper, and negotiated at arm’s length (i.e., the Threshold

Issues). To the contrary, DLC is necessarily in possession of substantial information bearing

directly on the Threshold Issues, including, by way of example, the terms of DLC’s engagement

by VCG and Chaitman, with McCarter and other law firms purporting to act for the Trusts;

DLC’s understanding of the purpose of those engagements; the negotiation of the PCJ with the

CFPB, including information concerning what VCG and the CFPB wanted to accomplish

through the PCJ; the extent to which the Trusts or other deal parties should be held liable for the

alleged misconduct purportedly uncovered by the CFPB; and the intended and unintended

consequences of the PCJ considered by DLC, McCarter, VCG, and others.

       DLC’s impermissibly narrow interpretation of the Threshold Issues is underscored with

respect to the second Threshold Issue, which calls for an inquiry into whether the PCJ was

“improper” independent of both questions of authority (“authority aside”) and the governing

agreements (treating the “violation of the Trust Related Agreements” in the disjunctive with the

use of the word “or”). See Scheduling Order at 1. As set forth in the Joint Submission from

which the Court adopted the second Threshold Issue, see Joint Submission at 4, the Intervenors

are entitled to discover whether the PCJ was negotiated by VCG, DLC and the other law firms




                                                 10
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 11 of 15 PageID #: 153



either (i) for the benefit the Trusts or (ii) for the benefit of the VCG entities at the expense of the

Trusts and their stakeholders. Documents and testimony concerning the negotiations of the PCJ

between the CFPB and VCG and its team of lawyers, DLC included, are directly relevant to

determining the intended purpose and the foreseen and unforeseen consequences of the PCJ.

Therefore, pursuant to the Scheduling Order, the Intervenors are entitled to discovery from DLC

concerning its direct role in the negotiations.

        For these reasons, the Court should find that the Intervenors’ discovery requests are

relevant and should deny DLC’s Motion.

        II.     The Burden on DLC in Producing Documents and Information Responsive
                to the Subpoena is Minimal, If Any, and DLC Does Not Argue Otherwise.

        While DLC vaguely claims that the Subpoena imposes an “undue” burden, it does

nothing to articulate, let alone support, that claim, other than insisting that the information sought

by the Subpoena is irrelevant. See DLC Memorandum at 4-5. As demonstrated in Section I,

supra, DLC is wrong.

        To the extent DLC now claims that there is some undue burden independent of its

relevance assertions, that claim similarly fails. “One claiming undue burden must do more than

intone the phrase.” Papst Licensing GmbH & Co. KG v. Apple, Inc., 6:15-CV-1095, 2017 WL

1233047, at *3 (N.D. Ill. Apr. 4, 2017) (citing EEOC v. Aerotek, Inc. 815 F.3d 328, 334 (7th Cir.

2016)). To meet this burden, the objecting party must ‘specifically detail the reasons why each

[request] is irrelevant.’” Williams, 2008 WL 68680, at *3 (motions to quash granted in part and

denied in part).

        Here, DLC has not identified or articulated any burden whatsoever that the Subpoena

imposes on it, let alone an undue one. See Reed v. Illinois, 318 F.R.D. 77, 79 (N.D. Ill. 2016)

(finding third-party movant’s “unadorned assertions” insufficient to establish undue burden);



                                                  11
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 12 of 15 PageID #: 154



Hodgdon, 245 F.R.D. at 341 (refusing to quash subpoenas: “Courts have insisted on a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements,

in order to establish good cause.”). Nor has DLC provided an affidavit illustrating the alleged

obstacles, thus failing to comply with even the minimum evidentiary requirements. Papst, 2017

WL 1233047, at *3, *8 (denying motion to quash on grounds that “[t]he party asserting undue

burden must present an affidavit or other evidentiary proof of the time or expense involved in

responding to the discovery request”). 6

       DLC’s undue burden objection should therefore be overruled.

       III.    DLC’s Privilege Assertions Lack Merit.

       In its Motion, DLC asserts without elaboration that the Subpoena seeks “DLC’s work

product performed on behalf of the [Trusts] and attorney-client communications” and that, as a

result, the Subpoena should be quashed in its entirety. DLC Memorandum at 8-9. DLC’s

sweeping claims do not even approach meeting its burden under Rule 45, and should be

overruled.

       First, DLC has failed to demonstrate that either the attorney-client privilege or work-

product protection applies to any particular documents responsive to the Subpoena. The burden

of showing privilege or protection rests with the party asserting the privilege. Binks Mfg. Co. v.

Nat'l Presto Indus., Inc., 709 F.2d 1109, 1118 (7th Cir. 1983) (work-product protection); Matter

of Walsh, 623 F.2d 489, 493 (7th Cir. 1980) (attorney-client privilege). Parties objecting to

discovery on the basis of privilege or work-product doctrine must make more than a “blanket


6
         Like the subpoena recipient in Papst, DLC cannot claim that it is “unrelated to the”
Underlying Action, nor can it claimed it was “dragged into [the Underlying Action] to answer
questions out of the blue.” Papst, 2017 WL 1233047, at *4 (“[a]s long-time counsel to plaintiff
in the litigation . . . [ movant] is not unrelated to the suit”). More importantly, “[e]ven if [it]
were, it would still be up to [DLC] to establish ‘undue burden’ with the particularized showing
that the law requires.” Id.


                                                 12
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 13 of 15 PageID #: 155



assertion” of privilege or work-product protection. Papst, 2017 WL 1233047, at *6 (“Rule

45(e)(2)(A) provides that a person withholding subpoenaed information under a claim of

privilege must in addition to making the claim describe the nature of the withheld documents,

communications, or tangible things in a manner that, without revealing privileged information,

will enable the parties to assess the claim. Thus, a blanket claim of privilege is fundamentally at

odds with the Federal Rules of Civil Procedure.”). Instead, in order to establish the privilege,

DLC must “describe the nature of the documents [or] communications. . . in a manner. . . that

will enable other parties to assess the claim.” Holmes v. Hernandez, 221 F.Supp. 3d 1011, 1015

(N.D. Ill. 2016) (citing Fed. R. Civ. P. 26(b)(5)(A) and 45(e)(2)(A)).

       DLC has failed to do any of this. DLC has not even identified any documents it is

claiming privilege over, let alone produced a privilege log that fulfills the Rules’ specific

requirements. See Sandra T.E. v. South Berwyn School Dist. 100, 600 F.3d 612, 623 (7th Cir.

2010) (stating rule that privilege logs must sufficiently identify documents for other parties to

assess claim of privilege). DLC’s privilege assertions are no reason to quash the Subpoena.

Instead, as the Subpoena itself contemplates, Ex. A at Schedule B, Instruction 8, DLC should

produce a privilege log that allows the Intervenors, and the Court, to evaluate DLC’s assertions

of privilege.

       Second, DLC has failed to demonstrate that it has standing to assert the attorney-client

privilege to shield documents from production to the Intervenors. DLC asserts that its work

related to the proposed consent judgment was performed on behalf of the Trusts. ECF No. 3 at

8. But DLC offers no explanation why it can assert privileges that may belong to the Trusts or

whether properly empowered representatives of the Trusts have instructed the firm to assert any

applicable privileges. Caremark, Inc. v. Affiliated Computer Servs., Inc., 192 F.R.D. 263, 268




                                                 13
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 14 of 15 PageID #: 156



(N.D. Ill. 2000) (“[T]he privilege rests with the client, not the attorney.”).

       Moreover, DLC (i) was indirectly retained by the Owner Trustee on behalf of the Trusts,

(ii) has taken the position that its work was performed on behalf of the Trusts, and (iii) has

sought payment of its fees as Owner Trustee expenses from Trust assets pledged to the Indenture

Trustee for the benefit of the Noteholders. Nevertheless, DLC states no basis for why its

documents should be shielded from the Intervenors, which include the Owner Trustee and the

Trust’s other representatives and beneficiaries.

                                          CONCLUSION

       For the foregoing reasons, the Objecting Noteholders and the Indenture Trustee

respectfully request that the Court deny DLC’s Motion to Quash.



 Dated: February 8, 2019                                Respectfully submitted,


 /s/ Morgan R. Hirst                                    /s/ James A. Morsch

 Morgan Hirst (IL-06275128)                             James A. Morsch (IL-06209558)
 mhirst@jonesday.com                                    jim.morsch@saul.com
 JONES DAY                                              SAUL EWING ARNSTEIN & LEHR LLP
 77 West Wacker Drive                                   161 N. Clark Street, Suite 4200
 Suite 3500                                             Chicago, IL 60601
 Chicago, IL 60601                                      Tel. (312) 876-7100
 Tel. (312) 782-3939                                    Fax (312) 876-0288
 Fax (312) 782-8585
                                                        Michael Hanin
 Counsel for U.S. Bank National Association as          Uri A. Itkin
 Indenture Trustee                                      mhanin@kasowitz.com
                                                        uitkin@kasowitz.com
                                                        KASOWITZ BENSON TORRES LLP
                                                        1633 Broadway
                                                        New York, New York 10019
                                                        Tel. (212) 506-1788
                                                        Pro Hac Vice Motions on File

                                                        Counsel for the Objecting Noteholders



                                                   14
Case 1:19-cv-00352-UNA Document 19 Filed 02/08/19 Page 15 of 15 PageID #: 157




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of February, 2019, I filed the foregoing with the Clerk

of the United States District Court using the CM/ECF system, which will send notification

electronically to all counsel of record.



 Dated: February 8, 2019                   /s/ Morgan R. Hirst

                                           Morgan R. Hirst




                                                15
